Citation Nr: 1118988	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  07-25 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.  

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disorder.  

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for left foot pes planus.  

4.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection of a right knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to May 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a left knee disorder, and determined that the Veteran had failed to submit new and material evidence sufficient to reopen the claims of service connection for low back disorder, left foot pes planus, and right knee disorder.  

In April 2008, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  In September 2008, the Board remanded the instant claims for further development.  

The Veteran submitted a claim for service connection for an acquired psychiatric disorder, to include Major Depression, in January 2011.  The RO has yet to consider this issue.  The issue of entitlement to service connection for an acquired psychiatric disorder, to include Major Depression, is therefore referred to the RO for proper development.

The issues of entitlement to service connection for left knee disability, right knee disability, left foot pes planus, and a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a December 1993 rating decision, the RO denied the Veteran's claims of service connection for right knee disability, left foot disability, and a low back disorder. The Veteran did not initiate a timely appeal for this matter.

2.  The evidence added to the record since December 1993, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claims of entitlement to service connection for right knee disability, left foot disability, and a low back disorder.


CONCLUSIONS OF LAW

1. The December 1993 rating decision that denied the claims of entitlement to service connection for right knee disability, left foot disability, and a low back disorder is final. 38 U.S.C.A. § 7105 (West 2002).  

2.  The evidence received subsequent to the December 1993 rating decision is new and material, and the requirements to reopen a claim of entitlement to service connection for right knee disability, left foot disability, and a low back disorder have been met. 38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.

With regard to the issues of whether new and material evidence has been submitted to reopen the Veteran's claims for service connection for right knee disability, left foot disability, and a low back disorder, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, in this case, the claims are being reopened.  Thus, as the Veteran's claims to reopen are granted, any further discussion of whether the requirements of Kent have been fulfilled is unnecessary.

New and Material Evidence

By way of history, in a December 1993 rating decision, the RO denied the Veteran's claims of entitlement to service connection for right knee disability, left foot disability, and a low back disorder.  The RO determined that the evidence failed to show that the Veteran suffered from any current disability of the low back or right knee.  Reference was made to the findings of a February 1993 VA examination.  With regard to the Veteran's left foot disorder, the RO found that there was no evidence showing that the disability was related to his active service.  The Veteran did not appeal this decision.   As such, the RO's decision in these matters became final. 38 U.S.C.A. § 7105.



In June 2006, the Veteran again claimed entitlement to service connection for a cervical spine disorder and a bilateral shoulder disorder.  Based on the procedural history outlined above, the issues for consideration are therefore whether new and material evidence has been received to reopen these service-connection claims.

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).  Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will first determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The evidence added to the record since the last final December 1993 rating decision included the report of a June 2009 VA examination as well as VA outpatient treatment records.  Of the new evidence provided since the last final rating decision, the June 2009 VA examination diagnosed the Veteran as having degenerative disc disease of the lumbar spine.  It also suggested that the Veteran's left foot disability was either caused or aggravated by his service connected right foot disability.  Also of record is a June 2010 outpatient treatment note that diagnosed the Veteran as having chronic bilateral knee strain that was due to his bilateral foot disability.  Neither of these documents had been previously submitted to agency decisionmakers and are not cumulative or redundant of other evidence of record.   That evidence is therefore new under 38 C.F.R. § 3.156(a).

Moreover, with regard to his low back disorder and right knee disability, this new evidence establishes a diagnosis of a disability, which was not shown at the time of the last final denial.  The evidence also draws a tentative link the Veteran's left foot and right knee disorders to his service connected right foot disability.  As this evidence relates to an unestablished fact, i.e. that of a current disability that is related to service, which is necessary to substantiate each of the claims, it is found to be material.

Accordingly, as the evidence is both new and material, the claims for service connection for right knee disability, left foot disability, and a low back disorder are hereby reopened.  To this extent, his appeal is granted.


ORDER

New and material evidence having been received, the Veteran's application to reopen a claim of entitlement to service connection for right knee disability is granted.  The appeal is allowed to this extent.

New and material evidence having been received, the Veteran's application to reopen a claim of entitlement to service connection for left foot disability is granted.  The appeal is allowed to this extent.

New and material evidence having been received, the Veteran's application to reopen a claim of entitlement to service connection for a low back disorder is granted.  The appeal is allowed to this extent.


REMAND

In September 2008, the Board remanded the instant claim for further development.  The Board remanded the claims in an effort to obtain opinions on the etiology of the Veteran's claimed disabilities.  While the evidence obtained since the September 2008 Remand is now deemed sufficient to reopen the claim, additional evidence is needed to address the claim on its merits.  Notably, the Veteran was to undergo VA examinations and the examiners were specifically to address if the Veteran had the disorders claimed and if so, whether they were at least as likely as not due to a disease or injury in service or if they were at least as likely as not caused or aggravated by his service-connected right foot pes planus and plantar fasciitis.  The June 2009 VA orthopedic examination failed to adequately do so.

As indicated, the Veteran underwent VA orthopedic examination in June 2009.  The VA examination of the knees revealed range of motion showing flexion of the knees from 0 to 35 degrees with no pain.  Later in the examination report, it was indicated that the Veteran was able to extend his legs to 130 degrees while laying in a horizontal position.  Range of motion of the knees is from 0 to 140 degrees.  See Plate II 38 C.F.R. § 4.71a.  These findings clearly show that there was lack of range of motion; however, the examiner stated that the current examination was not sufficient to confirm the presence of bilateral knee functional impairment.  Additionally, the examination report of the knees, left foot, and the low back did not address the questions that were posited by the Board as to whether there was disability in these joints, and if so whether they were at least as likely as not due to a disease or injury in service or if they were at least as likely as not caused or aggravated by his service-connected right foot pes planus and plantar fasciitis.  Based on the failure of the VA examiner to specifically address the questions raised on remand, it is clear that the examination should have been returned to the examiner as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2.  

A remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268,271 (1998).  Since the opinions provided by the examiner during the June 2009 VA examination did not address the request of the remand, the claim must be remanded again to complete the requested development.  

Further, a review of the record shows that in January 2011, the Veteran's representative submitted January 2010 to July 2010 VA outpatient treatment records which have been associated with the claims folder.  Those records have not been previously reviewed in connection with the claims on appeal.   Waiver of RO consideration of these records was not provided.  Therefore, RO consideration must be rendered.  See 38 C.F.R. § 20.1304(c).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the examiner who performed the June 2009 VA orthopedic examination provide an addendum to that VA orthopedic examination, or if the examiner is no longer available, or a suitable replacement, provide an opinion addressing the etiology of the Veteran's alleged left knee, low back, left foot pes planus, and right knee disabilities  Specifically, the examiner(s) should address the following:

(a)  Does the Veteran have a left knee disability?  If so, is it (1) at least as likely as not due to a disease or injury in service or (2) was caused or aggravated by his service-connected right foot pes planus and plantar fasciitis?  

(b)  Does the Veteran have a low back disability? If so, is it (1) at least as likely as not due to a disease or injury in service or (2) was caused or aggravated by his service-connected right foot pes planus and plantar fasciitis?  

(c)  Does the Veteran have a left foot disability?  If so, is it at least as likely as not (1) the result of a disease or injury in service or (2) was caused or aggravated by his service-connected right foot pes planus and plantar fasciitis?  

(d)  Does the Veteran have a right knee disability?  If so, is it at least as likely as not (1) the result of a disease or injury in service or (2) was caused or aggravated by his service-connected right foot pes planus and plantar fasciitis?  

The examiner should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale.  

If the examiner is not available and another examination is deemed necessary, schedule the Veteran for another VA orthopedic examination and instruct the examiner to examine the Veteran and evaluate the conditions in line with the questions asked above.  

2.  After completing the above action and any other development as may be indicated, to include evaluating the January 2010 to July 2010 VA outpatient treatment records received without RO waiver, the claims should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the claims should be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

